Citation Nr: 1708319	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the right knee.

2. Entitlement to a disability rating in excess of 10 percent from March 18, 2010, to March 29, 2015, and in excess of 30 percent from March 30, 2015, forward for adjustment disorder with mixed anxiety and depressed mood.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 1980, and from July 1981 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board notes that in a July 2010 rating decision, the RO continued a noncompensable evaluation of the Veteran's service-connected anxiety neurosis with conversion reaction. However, in a May 2012 rating decision, the RO granted an increase evaluation to 10 percent, effective March 18, 2010, for the Veteran's service-connected anxiety neurosis. Moreover, in a July 2015 rating decision, the RO granted an increase evaluation to 30 percent, effective March 30, 2015, for the Veteran's adjustment disorder with mixed anxiety and depressed mood (previously rated as anxiety neurosis with conversion reaction). Yet, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

In September 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ). A copy of the transcript is of record.

This appeal was remanded by the Board in November 2011 for additional development and adjudication. In March 2014, the Board remanded the issues of entitlement to an increased rating for an adjustment disorder with mixed anxiety and depressed mood and entitlement to a TDIU. As will be discussed further below, pertaining to the issue of entitlement to an increased rating for an adjustment disorder with mixed anxiety and depressed mood, the Board finds that there has been substantial compliance with its previous Remand directives, and the matter is now returned to the Board. See Stegall v. West,11 Vet. App. 268 (1998). 

In March 2014, the Board's Decision also denied the issue of entitlement to an increased rating in excess of 10 percent for right knee osteoarthritis disability. However, in September 2014, the U.S. Court of Appeals for Veterans Claims (the Court) granted a Joint Motion for Remand (JMR) and remanded the issue. In January 2015, the Board again issued a Decision denying the issue of entitlement to an increased rating in excess of 10 percent for right knee osteoarthritis disability. In January 2015, the Veteran appealed the Board's Decision to the Court, and in September 2016, the Court issued a Memorandum Decision vacating the Board's January 2015 Decision and remanded the issue back to the Board for further proceedings consistent with this decision. Therefore, the issue of entitlement to an increased rating in excess of 10 percent for right knee osteoarthritis is again before the Board.

The Board has reviewed the Veteran's electronic claims file contained within the Veterans Benefits Management System (VBMS) and "Virtual VA."

The issues of entitlement to an increased rating for right knee osteoarthritis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1. From March 18, 2010, to March 29, 2015, the Veteran's adjustment disorder with mixed anxiety and depressed mood resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. From March 30, 2015, forward the Veteran's adjustment disorder with mixed anxiety and depressed mood has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1. The criteria for a rating of 30 percent, but no higher, from the period from March 18, 2010, to March 29, 2015, for service-connected adjustment disorder with mixed anxiety and depressed mood have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9400, 9424, 9440 (2016).

2. The criteria for an increased rating in excess of 30 percent from March 30, 2015, forward, for service-connected adjustment disorder with mixed anxiety and depressed mood have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9400, 9424, 9440 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, notice was provided to the Veteran. In a March 2010 letter, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates. 

The Board also finds that there has been compliance with the VCAA assistance provisions. The record in this case includes service treatment records, VA examination reports, VA and private treatment records, Social Security Administration (SSA) records, and lay evidence. The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary. See generally 38 C.F.R. § 3.159 (c). No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided a VA examinations in June 2010, April 2012, and March 2015. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). As will be discussed further below, the Board did not find the June 2010 examination and the April 2012 examination opinions to be adequate. However, the Board does find the March 2015 VA examination and opinion to be complete and adequate. The March 2015 VA examiner noted a complete review of the Veteran's claims folder, provided with an accurate history, noted the Veteran's assertions, detailed examination findings and reported symptoms, and provided an opinion as to the severity of the Veteran's disability. As such, the March 2015 VA examination is adequate to decide the claim. Thus, further examination is not necessary regarding the issue of entitlement to a higher disability rating for service-connected adjustment disorder with mixed anxiety and depressed mood.

Therefore, because VA has obtained all relevant identified records and provided adequate medical examinations, the Board finds that VA's duty to assist has been satisfied.

II. Stegall Compliance

As noted in the Introduction, this appeal was remanded by the Board in November 2011 and March 2014 for additional development and adjudication.

The November 2011 Board Remand, in pertinent part, directed the RO to obtain all outstanding VA treatment records and all SSA records. Accordingly, the SSA records and VA treatment records from September 2006 to October 2007 were obtained and associated with the record. Moreover, the November 2011 Board Remand directed the RO to schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's service-connected anxiety neurosis. The examiner was directed to render specific findings with respect to the existence of a current mental disorder, and to discuss the extent of whether any identified symptoms are severe enough either to interfere with occupational and social functioning or to require continuous medication. Accordingly, the Veteran was afforded a VA examination in April 2012. The examiner noted a review of the claims file, examined the Veteran in-person, and provided a detailed report that included specific findings with respect to each diagnosed mental disorder, and discussed the extent of whether any identified symptoms interfered with occupational and social functioning. An April 2012 supplemental statement of the case (SSOC) was provided.

However, upon review, the Board remanded the matter once again in March 2014. The Board, in the March 2014 Remand, found the opinion furnished by the April 2012 VA examiner to be inadequate for rating purposes, as the VA examiner did not fully support the opinion provided. Therefore, the March 2014 Remand directed the RO to schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected mental disorders. The examiner was directed to identify the specific symptoms attributable to each diagnoses. Accordingly, the Veteran was afforded a VA examination in March 2015. The examiner noted a review of the Veteran's claims file, reported history, examined the Veteran in-person, and noted the Veteran's assertions. The examiner provided a detailed report of the Veteran's diagnoses, symptoms, severity of each diagnosis, and social and occupational functioning. A July 2015 SSOC was provided. Upon review, the Board finds the March 2015 to be complete and adequate.

Given the above analysis, the Board finds that its Remand instructions have been substantially complied with as they specifically concern the claim for an increased rating of the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders). Thus, this matter is now appropriately returned to the Board.

III. Increased Schedular Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The July 2010 rating decision shows that the Veteran's service-connected anxiety neurosis with conversion reaction was rating under Diagnostic Codes 9400-9424.  The July 2015 rating decision shows that the RO recharacterized the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood and it is currently rated under 9440, which provides, as follows: 

Under the Diagnostic Code, a 10 percent disability rating as assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 38 C.F.R. § 4.130, DC 9400, 9424, 9440 (2016).

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events). Id.

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. Therefore, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and, effective August 4, 2014, the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] and (5th ed. 2013) [DSM-V]). Id.

The Veteran was afforded VA examinations during which the Veteran was assigned a Global Assessment of Functioning (GAF) score. In evaluating the Veteran's level of disability, the Board has considered the GAF scores as one component of the overall disability picture. GAF scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The Veteran contends he is entitled to a rating in excess of 10 percent for the period from March 18, 2010, to March 29, 2015, and in excess of 30 percent from March 30, 2015, forward, for his adjustment disorder with mixed anxiety and depressed mood. The Board finds that a rating of 30 percent, but no higher, for the service-connected adjustment disorder with mixed anxiety and depressed mood for the period from March 18, 2010, and after, is warranted, as the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Of record are March 2010 VA treatment records. The Veteran reported that he did not have depression or anxiety and that he did not need psychotropic medications or mental health referrals. Private treatment records from March 2011 note persistent insomnia.

The Veteran was afforded a June 2010 VA examination. The examiner noted a review of the last VA examination in July 2005 and a review of the Veteran's March 2010 VA treatment records. The June 2010 VA examination notes that the Veteran has not been hospitalized for his mental health conditions and has not had outpatient care for mental health reasons. The examiner reported that the Veteran was oriented as to time and place, had adequate hygiene, had appropriate behavior, adequate impulse control, was friendly and cooperative, was calm but tired, had normal speech, and had somewhat constricted affect with poor eye contact. The Veteran reported that he had difficulty sleeping due to physical pain and leaving home, occasional nightmares about dead relatives, and that he never liked being around people. The examiner noted that the Veteran may have had a small panic attack a year ago, evidence by some mild dizziness and diaphoresis, but that panic attacks were a rare occurrence. The June 2010 VA examiner did not find a diagnosis for a specific anxiety disorder, did not find a diagnosis for conversion disorder, and did not find a diagnosis for neurotic disorders such as depression. The examiner found a diagnosis of paranoid personality disorder and assigned a GAF of 45 primarily due to the paranoid personality disorder, which is not service connected.

The Veteran testified at a September 2011 videoconference hearing. The Veteran testified that his mental disorder was manifested by anxiety, panic attacks, and mood disorder, which sometimes includes depression, fear of leaving the house, and avoidance of people. The Veteran noted that he has not been treated for his anxiety disorder since 2006, but that he has been on medication and that he would be seeking treatment again shortly. The Veteran testified that he takes medications, to include Cymbalta and Trazodone, which he takes for sleeping. He reported his symptoms to include: anxiety, hot flashes, sweating, trouble breathing, dizziness, and nausea. The Veteran further testified that he cannot go to high places, such as caverns, as a result of his panic and anxiety attacks, and noted that when he has an attack he needs to lie down. The Veteran asserted that he suffers from mood disorder and that he has in the past felt depressed, although not recently. The Veteran also testified that during periods of significant stress he is unable to function and that it affects him at work because he has to take a break and lie down.

The Veteran was afforded another VA examination in April 2012. The examiner reviewed the Veteran's record and noted a diagnosis of anxiety disorder, NOS, and major depressive disorder, recurrent and moderate. The examiner did not find a diagnosis of conversion disorder or personality disorders. The VA examiner found that the there is no reliable link between his military service and the Veteran's current major depressive disorder. The Veteran reported depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty with concentration, and difficulty in establishing and maintaining effective work and social relationships. The VA examiner assigned a GAF of 51, and the Veteran reported limited symptoms of panic, which the examiner attributed to his diagnosed anxiety disorder. The VA examiner concluded that the Veteran experiences "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication." However, the examiner explained that "[t]he Veteran is reporting very limited symptoms of anxiety and it appears that the functional limitations he experiences secondary to anxiety would best be described as: Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication." However, the examiner continued, "[t]he Veteran's functional limitations secondary to depression would likely best be described as 'Occupational and social impairment with reduced reliability and productivity.'" Thus, the VA examiner found that the Veteran's depressive disorder could be differentiated from the Veteran's service-connected anxiety disorder.

The Veteran was afforded a VA examination in March 2015. The examiner reviewed the Veteran's claims folder and examined the Veteran in-person. The examiner found a diagnosis of adjustment disorder with mixed anxiety and depressed mood. The Veteran reported mild difficulty sleeping, anxiety and depressed mood, and social isolation. Although the Veteran reported social isolation, difficulty driving due to panic attacks, and avoiding large groups, the Veteran reported being able to use public transportation and leaving the house to shop. The examiner noted that the Veteran reports seeing people at night, but found that this is grief related and due to his depressive disorder and indicative of a psychotic disorder. The examiner determined that the Veteran's symptoms result in "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication." Moreover, the examiner concluded that due to the overlap of symptoms and reported functional limitations due to anxiety and depression, the examiner is unable to determine what mental complaints and reported limitations are due to anxiety and which are due to depression.

The Board has considered all of the evidence and finds that the frequency, severity and duration of the Veteran's symptoms warrant a rating of 30 percent from March 18, 2010, forward. Given the medical and lay evidence of record, the Board finds that for the period from March 18, 2010, forward, the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. The Board finds that the reported symptomatology is consistent with no more than mild symptoms or difficulty in social and occupational functioning, with occasional decrease in work efficiency, which is consistent with no greater impairment than that contemplated by the current 30 percent disability rating.

The Board has considered the record in its entirety. The Board finds that the weight of the evidence demonstrates that frequency, severity and during of the Veteran's symptoms more nearly approximates the criteria for a 30 percent rating.  The evidence includes the March 2015 VA examiner noted a complete review of the Veteran's claims file, noted the Veteran's asserted symptoms, and opined that the Veteran experiences "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication;" the criteria for a 30 percent rating. The Board notes that the Veteran's asserted symptoms reported in the March 2015 VA examination are consistent with the symptoms noted throughout the period on appeal, to include at the September 2011 videoconference hearing, and therefore, this opinion is afforded appropriate probative weight when considering the entire period on appeal.

Throughout the period on appeal, the Veteran has reported sleep disturbances, depressed mood, social isolation, difficulty with concentration and working, and symptoms of panic and anxiety attacks, to include experiencing hot flashes, sweating, trouble breathing, dizziness, and nausea. The Board finds the Veteran competent to report his symptoms, as a layman is competent to report what he or she experiences through personal observation. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Veteran's asserted symptoms are reflective of the symptoms, as set-forth under the criteria for 30 percent, and have been adequately considered by the March 2015 VA examiner in making his determination as to the severity of the Veteran's occupational and social impairment for rating purposes.

The Board has also considered the April 2012 VA examination report, however, the Board finds that the April 2012 VA medical opinion is inadequate for rating purposes. The April 2012 VA examiner opined that the Veteran's major depressive disorder was unrelated to military service and could be differentiated from the Veteran's service-connected anxiety disorder. However, the VA examiner did not fully support the opinion that there was no direct link between the Veteran's depression and his service, and also did not provide an opinion as to whether or not the Veteran's depression was secondary to his service-connected disabilities. Thus, the Board finds the April 2012 VA medical opinion to be inadequate and does not afford it probative weight.

Moreover, the Board has also considered the June 2010 VA examination, but finds it to be inadequate. Therefore, the Board does not afford the June 2010 VA examination report, to include the assigned GAF, probative weight. The Board notes that the June 2010 VA examination assigned a GAF of 45 and found a diagnosis of nonservice-connected personality disorder, but failed to find a diagnosis of anxiety disorder, conversion disorder, or neurotic disorder, such as depression. However, the June 2010 VA examiner did not complete a review of the Veteran's entire claims file, and only noted a review the Veteran's last VA examination and last VA treatment record. Additionally, the June 2010 VA examination report is inadequate given the Veteran's videoconference testimony regarding his symptoms and current medication for his service-connected mental disorder. Although the June 2010 VA examination noted rare occurrences of panic attacks, the Veteran at his September 2011 videoconference hearing testified to continuous use of medication for his psychiatric disorders and noted being unable to function during times of stress as a result of his anxiety and panic attacks. 

Instead, the Board finds that the March 2015 VA examination indicates symptomatology consistent with the Veteran's contentions throughout the period on appeal, and finds that the March 2015 VA examination not only provides a complete picture of the Veteran's psychiatric disorders for rating purposes, but also provides an adequate opinion as to his occupational and social impairments as they relate to his service-connected psychiatric disorders. Therefore, the Board has determined that the Veteran's disability picture from March 18, 2010, forward, approximates that contemplated by a 30 percent disability rating. Thus, the Board grants a higher disability rating of 30 percent from March 18, 2010, to March 29, 2015. 

The Board has considered a higher disability rating of 50 percent for the period from March 18, 2010, to March 29, 2015, and for the period from March 30, 2015, forward. However, the Board finds that the frequency, severity, and duration of the Veteran's symptoms during this period, resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and did not result in occupational and social impairment, with reduced reliability and productivity.

While the June 2010 VA examination noted a GAF of 45, which indicates serious symptoms or any serious impairment in social and occupational functioning, as previously noted, the Board does not find this examination and the assigned GAF to be adequate. Moreover, the assigned GAF was attributed to the Veteran's personality disorder, which is not service connected. 

The Board again notes that the April 2012 VA examiner opined that "[t]he Veteran's functional limitations secondary to depression would likely best be described as 'Occupational and social impairment with reduced reliability and productivity;'" the 50 percent criteria. However, as previously noted, the Board finds the April 2012 examination opinion to be inadequate; and therefore, does not assign such opinion probative weight. 

Instead, the Board notes that the Veteran has consistently reported symptoms (such as difficulty with concentration and working, and symptoms of panic and anxiety attacks) that result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and did not rise to the level of reduced reliability and productivity. The record does not indicate symptomatology reflective of a 50 percent disability rating, such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships. While the Veteran does report panic attacks and disturbances of motivation and mood, the Veteran also asserts that his panic attacks are managed by laying down and breaks, and that he is able to take public transportation and leave the house. The Board finds such symptoms, with consideration of the March 2015 VA examination opinion, to be indicative of symptoms that result in a decrease in work efficiency and intermittent periods of inability to perform occupational tasks. Thus, the Board finds that, for the period from March 18, 2010, forward, the probative evidence of record demonstrates that the Veteran's adjustment disorder with mixed anxiety and depressed mood manifests in symptoms that more closely approximate the criteria for a 30 percent rating. 

With respect to the Veteran's claim, the Board has considered the statements that his disability is worse than evaluated. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Thus, taking into consideration the probative evidence of record, the Board finds that a higher disability rating of 30 percent for the Veteran's adjustment disorder with mixed anxiety and depressed mood is granted for the period from March 18, 2010, to March 29, 2015; but a higher disability rating in excess of 30 percent for the Veteran's adjustment disorder with mixed anxiety and depressed mood for the period on and after March 30, 2015, is denied. The Board finds that the Veteran's adjustment disorder with mixed anxiety and depressed mood manifested at a level of 30 percent disabling consistently throughout the entire period on appeal.

IV. Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the Veteran's adjustment disorder with mixed anxiety and depressed mood, for any part of the rating period. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's adjustment disorder with mixed anxiety and depressed mood, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9400, 9424, 9440, specifically provide for disability ratings based on a combination of history and clinical findings. The Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan at 443. All the impairment and symptoms shown on the record during the period on appeal are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria. The Veteran's adjustment disorder with mixed anxiety and depressed mood, has been manifested by sleep disturbances, depressed mood, social isolation, difficulty with concentration and working, and symptoms of panic and anxiety attacks. These symptoms and degree of social and occupational impairment are part of the schedular rating criteria. The level of occupational and social impairment is explicitly part of the schedular rating criteria. In the absence of exceptional factors associated with the acquired psychiatric disorder the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

In light of the foregoing, the Board finds that the Veteran's adjustment disorder with mixed anxiety and depressed mood has not been productive of total occupational and social impairment at any time on appeal. The Board concludes that a rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood is not warranted. 38 C.F.R. § 4.130, Diagnostic Codes 9400, 9424, 9440. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on schedular and extraschedular bases. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 


ORDER

A higher disability rating of 30 percent for adjustment disorder with mixed anxiety and depressed mood from March 18, 2010, to March 29, 2015, is granted.

A higher disability rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood for the period on and after March 20, 2015, is denied.



REMAND

After a review of the record, the Board finds that the issues of entitlement a disability rating in excess of 10 percent for osteoarthritis of the right knee, and entitlement to a TDIU, must be remanded for further development in accordance with VA's duty to assist. Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration. The Board will address each issue individually below.

I. Increase Rating of Osteoarthritis of the Right Knee

As noted in the Introduction, in January 2015, the Veteran appealed the Board's Decision to the Court, and in September 2016, the Court issued a Memorandum Decision vacating the Board's January 2015 Decision and remanded the issue back to the Board for further proceedings consistent with this decision. 

The Court's Memorandum Decision specifically found that the Board erred in its determination that a separate rating under 38 § 4.71a DC 5257 for lateral instability was not warranted. The Court explained that the Board did not provide any evidentiary basis, and there is no evidence in the record, for its finding that the Veteran's reported symptom of his knee "giving out" was more akin to weakness than to lateral instability. Because VA examiners did not render a medical opinion in this regard, and because the Board is not permitted to substitute its own medical judgment in place of independent medical evidence, the Board Remands this matter for an appropriate VA examination and opinion to obtain a clarifying VA opinion as to this question. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled on other grounds by Hodge v. Westi, 155 F. 3d 1356 (Fed. Cir. 1998).

Moreover, the Veteran was last afforded a VA examination of his right knee in April 2012. The Board remands this matter for an additional VA examination that is thorough and contemporaneous, pursuant to Green v. Derwinski, 1 Vet. App. 121 (1991), and also remands this matter for an additional VA examination pursuant to Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). The Court in Correia held that VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. Therefore, after a review of the last VA examination report, the Board finds that a remand is necessary to provide the Veteran with an additional VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.

II. Entitlement to a TDIU

Furthermore, the Board remands the issue of TDIU. A request for TDIU, even when expressly raised by a Veteran, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Hence, the Veteran's claim for an increased disability rating for service-connected osteoarthritis of the right knee is intertwined with and includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. § 4.16(a) (2016). 

Generally, to be eligible for TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. For these purposes, when determining whether there is one 60 percent disability, or one 40 percent disability in combination, the following will be considered as a single disability, as pertinent to his case: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; or (4) multiple injuries incurred in action. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability. In the present case, the Veteran does not currently meet the schedular criteria for an award of TDIU benefits under 38 C.F.R. § 4.16. While the Veteran does not currently meet the percentage threshold requirements for TDIU, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b). However, the Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001). Accordingly, after all appropriate development and adjudication of the intertwined issues is complete, if the Veteran does not meet the threshold criteria for TDIU, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU.

Thus, the issue of entitlement to a TDIU is inextricably intertwined with the increased rating contained within this Remand, and the Board defers ruling on this matter. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA treatment records. Should they exist, associate such records with the Veteran's electronic claims file.

2. Thereafter, provide the Veteran with an appropriate VA examination to determine the severity of his right knee disability. The claims folder should be made available and reviewed by the examiner. 

The examination should conduct complete range of motion studies. The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The examiner is to describe the Veteran's symptoms associated with the Veteran's right knee disorder, and note the impact, if any, on his social and occupational functioning. 

The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to the degree to which this pain further limits flexion and extension of his right knee, i.e., the extent of his pain-free motion. 

The examiner should also discuss the presence of any recurrent subluxation or lateral instability in the right knee, and provide an opinion as to whether the presence of such is best characterized as slight, moderate, or severe. 

In providing the above opinion regarding instability, the examiner should specifically discuss the Veteran's asserted symptomatology of his right knee "giving out." See April 2010 VA examination.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim of entitlement to an increased rating for osteoarthritis of the right knee.

4. Thereafter, and after any necessary additional development and after adjudication of the intertwined issues, readjudicate the issue of entitlement to a TDIU, with consideration of referral to the Director, Compensation Service, for extra-schedular consideration of a TDIU if appropriate.

5.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


